Order entered August 2, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-11-01606-CV

                       IN THE INTEREST OF B.E.V. AND B.J.V

                   On Appeal from the 302nd Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DF02-02060

                                        ORDER
      The parties’ agreed motion to substitute Dispute Mediation Service for JAMS to conduct

mediation on August 5, 2013, is GRANTED.


                                                   /s/Jim Moseley/

                                               JIM MOSELEY
                                               PRESIDING JUSTICE